        Case 2:19-cr-00062-APG-DJA Document 69 Filed 04/24/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org
 7   Attorney for Louis Fahim Senegal
 8
 9                        UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     United States,                                Case No. 2:19-cr-062-APG-DJA
12
                  Plaintiff,                       Stipulation to Set Joint Change
13
                                                   of Plea and Sentencing Hearing
           v.                                      and to Order Probation to
14
                                                   Prepare a Presentence
15   Louis Fahim Senegal,                          Investigation Report
16                Defendant.

17
18
19         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
20   Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United
21   States Attorney, counsel for the United States of America, and Rene L. Valladares,
22   Federal Public Defender, and Raquel Lazo, Assistant Federal Public Defender,
23
     counsel for Louis Fahim Senegal, that this Court schedule a joint change of plea
24
     and sentencing hearing in seventy-five (75) days. Should this Court be inclined to
25
     set a joint hearing, the parties further request this Court order probation to
26
     prepare a presentence investigation report.
        Case 2:19-cr-00062-APG-DJA Document 69 Filed 04/24/20 Page 2 of 4




 1         The Stipulation is entered for the following reasons:
 2         1.     Mr. Senegal has entered into a plea agreement with the government.
 3   The executed plea agreement has been forwarded to this Court’s deputy clerk. The
 4   parties request that this court set the change of plea and sentencing on the same
 5   day. Considering the COVID-19 pandemic, this will alleviate the need for an
 6   additional hearing and expedite resolution of this case. This will also permit
 7
     Mr. Senegal to take full advantage of requesting a credit for time served sentence
 8
     (a benefit conferred by the plea agreement) without having to request an expedited
 9
     sentencing hearing or wait the traditional 90 days from the date of the change of
10
     plea hearing. The parties request that this hearing be scheduled in 75 days to
11
     permit probation to prepare the presentence investigation report.
12
           2.     Probation has no objection and can complete the presentence
13
     investigation report 75 days from the date of Mr. Senegal’s interview.1 Probation
14
     however requires an order from this Court directing it to prepare the report.
15
     Accordingly, if this Court is inclined to conduct the two hearings on the same day,
16
     the parties request an order that the presentence investigation report be prepared.
17
18         3.     The parties have contemporaneously filed a stipulation to continue

19   the calendar call and trial dates in order to have the necessary time to set the

20   hearing.

21
22
23
24
25         1
             Mr. Senegal had his presentence investigation interview with probation earlier
     this week.
26
                                                2
        Case 2:19-cr-00062-APG-DJA Document 69 Filed 04/24/20 Page 3 of 4




 1         4.       The defendant agrees with the request to have a joint plea and
 2   sentencing hearing.       He further agrees to have both hearings proceed via
 3   videoconference whether held individually or jointly.2
 4         DATED this 24th day of April, 2020.
 5
      RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
 6    Federal Public Defender                      United States Attorney

 7      /s/ Raquel Lazo                               /s/ Shaheen Torgoley
      By_____________________________              By_____________________________
 8    RAQUEL LAZO                                  SHAHEEN TORGOLEY
 9    Assistant Federal Public Defender            Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
           2   Defense cousel will provide this Court’s deputy clerk with a written and signed
26   waiver.
                                                  3
        Case 2:19-cr-00062-APG-DJA Document 69 Filed 04/24/20 Page 4 of 4




 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
 4   United States,                               Case No. 2:19-cr-062-APG-DJA

 5               Plaintiff,                       ORDER

 6         v.

 7   Louis Fahim Senegal,

 8               Defendant.

 9
10
           Based on the Stipulation of counsel and good cause appearing,
11
     IT IS ORDERED that the change of plea and sentencing hearing is
12
     scheduled on July 7, 2020 at the hour of 10:00 a.m. in Courtroom 6C.
13
           DATED this 24th day of April, 2020.
14
15                                                                          _____
                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                              4
